DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hanging structure must be shown or the feature canceled from the claim 8.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because it is unclear if, in figure 4, element numeral 102 (on the right side of the figure and has a bracket to EN 1021a, 1021b) should be 1021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “wherein the first side wall and the second side wall are respectively disposed at two opposite sides of the installation base” is unclear because, claim 1 seems to indicate that the first side wall is located on one side of the base and the second side wall is located opposite the first side wall on the other side of the base, which is not shown in figure 4. 
With respect to claim 2, the limitation “two ends of the wirings are further defined as an input terminal and an output terminal” is unclear because it is unclear how ends of the wiring can be terminals.
With respect to claim 4, the limitation “buckled” [line 4] is unclear.  It is unclear what are the meets and bounds of “buckled” and what structure would/would not meet “buckled”.
With respect to claim 8, the hanging structure [line 2] is unclear as it has not been shown in the drawings.  It is assumed it is incorrectly labeled “102” in figure 4.
Claims 3, 5-7 and 9 are indefinite as depending from indefinite claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over CN103398351A in view of DE 202018102994U1.
With respect to claim 1, CN103398351A discloses a track light with phase-switching device, comprising: a track assembly [1] comprising an installation base [noted below], a first side wall [noted below], and a second side wall [noted below], wherein the first side wall and the second side wall are respectively disposed at two opposite sides of the installation base, wherein one end of the first side wall has a first fixation portion [12, noted below], and one end of the second side wall has a second fixation portion [12, noted below]; a light source base [21, figure 6] assembled with the track assembly [1], wherein the light source base [21] comprises a heat dissipation base [21 contains radiating ribs, 23] and a light source plate [211, 212], and the light source plate is located on the heat dissipation base [21].     

    PNG
    media_image1.png
    407
    573
    media_image1.png
    Greyscale

It is inherent the device of CN103398351A would contain a power module comprising a plurality of wirings wherein the power module is electrically connected to the light source plate through the wirings in order to provide electricity to the device so the device can illuminate, as designed.  CN103398351A does not disclose the claimed phase switching device for switching a phase of the wirings.  DE 202018102994U1 in a similar elongated lighting device discloses a phase selector switch [40] which is provided for switching a phase of the wirings [translation page 3, lines 11-18].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a phase selector switch such as the one taught by DE 202018102994U1 in the device of CN103398351A so the user can select between lighting options to produce a more desirable lighting output.
With respect to claim 4, CN103398351 discloses a mating portion [13] and an elastic connection portion [13] are respectively disposed at two sides of the heat dissipation base [21], the mating portion [13] is buckled with the first fixation portion[12], and the elastic connection portion [13] abuts against the second fixation portion [12].  
With respect to claim 5, CN103398351 recites a shield [6 in figure 2, appears to be mislabeled as “2” in figure 3] covering the heat dissipation base [21], wherein two first engaging portions [61, figure 4] are disposed at two opposite inner sides of the shield [6], two second engaging portions [63] are disposed on the heat dissipation base [21] and correspond to the two first engaging portions [61], and the two first engaging portions [61] are respectively engaged with the two second engaging portions [63].  


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over CN103398351A in view of DE 202018102994U1 and further in view of Kanezawa (4,876,422)
With respect to claim 2, CN103398351A does not disclose the claimed limitations.  DE 202018102994U1 recites the phase-switching device comprises a phase-switching switch [40], the phase-switching switch is capable of being “toggled or pressed: so as to determine a connection mode between the live wires located at the output terminal and the live wires located at the input terminal [translation page 3, lines 11-18; and page 4, lines 31-33].  Toggle and Press switches are well known in the art.
 Kanezawa discloses a switch wherein the wirings are divided into a plurality of live wires and a plurality of neutral wires [3a, inherently some are neutral and some are live], two ends of the wirings are further defined as an input terminal [3a] and an output terminal [3b].   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a phase selector switch such as the one taught by DE 202018102994U1 within the housing taught by a phase-switching switch in the lighting device of CN103398351A to allow the user to select between lighting options to produce a more desirable lighting output.
With respect to claim 3, neither CN103398351A nor DE 202018102994U1 recite the specifics of the phase switching device housing.
Kanezawa discloses a switch wherein switching device further comprises a housing [4] and a base [6], the housing [4] covers the base [6], the base [6] comprises a front end portion and a rear end portion [figure 2], the front end portion is connected to one of the neutral wires Page 10 of 13and one of the live wires [3a/3b], and the rear end portion is connected to one of the neutral wires and the live wires [3b,3a].   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to locate the phase selector switch such as the one taught by DE 202018102994U1 within the housing taught by Kanezawa so the phase-switching switch is located between the front end portion and the rear end portion so the switch can easily receive wiring inputs and outputs.

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2022/027824 A1 discloses a device similar to the instant track light having the same applicant and common inventors.
Beland (2021/0404636) discloses a track lighting device.  Note figure 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/           Primary Examiner, Art Unit 2875